Judgment and order reversed, and judgment unanimously directed for plaintiff upon the entire case foreclosing its lien upon the piano for the sum of $200.80, with interest thereon from June 1, 1915, upon the ground that as matter of law, upon the undisputed testimony, the contract should be construed as meaning that the plaintiff was bound to accept from defendant, on account of the payments, materials for polishing its storeroom floor only so long as it might need them, and that, having ceased to use the floor, it was not required to accept any further materials. Jenks, P. J., Mills, Rich, Kelly and Jaycox, JJ., concurred.